DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is a first action on the merits of the application.  Claims 1-15 are pending.

 Election/Restrictions
Applicant's election of Group I, claims 1-13 with traverse in the reply filed on 02/11/2021 is acknowledged.  Claims 14-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected claim, there being no allowable generic or linking claim.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Claim Objections
Claims 1-13 are objected to because of the following informalities:
In claims 2-13, the term “claim” is not to be treated as a proper noun, i.e., do not capitalize occurrences of the term “claim” where it appears within a sentence or claim recitation. Appropriate correction is required.
Claim 1 recites “Process for producing” in the preamble. It is respectfully suggested to amend the claim limitations to “A process for producing”. 
Claims 2-13 recite “Process according to” in the preamble. It is respectfully suggested to amend the claim limitations to “The process according to”. 
Claim 1 recites “the first fraction” in line 12. It is respectfully suggested to amend the claim limitations to “the gaseous first fraction” for consistent recitation of claim limitation. 
Claim 1 recites “a low-temperature rectification” in line 7. It is respectfully suggested to amend the claim limitations to “a low-temperature rectification column” for clarification purposes in view of Fig. 1 and Fig. 2 of the specification of claimed invention. 
gaseous first fraction” for consistent recitation of claim limitation. The same objection is applicable to claims 9, 10 and 11.
Claim 7 recites “the second fraction” in lines 2-3. It is respectfully suggested to amend the claim limitations to “the liquid second fraction” for consistent recitation of claim limitation. 
Claim 7 recites “transferral of heat” in line 2. It is respectfully suggested to amend the claim limitations to “transfer of heat” for recitation of formal claim limitation. The same objection is applicable to claims 8, 9, 10 and 12.
Appropriate correction is required.

Allowable Subject Matters 
Claims 1-13 in the instant application are allowed if previously presented objections to claims 1-13 are resolved.  In addition, the examiner presented an example of recitation of claim 1, as set forth below, for clarification purposes based on the specification and figures of the claimed invention. 
The following is an examiner’s statement of reasons for allowance: A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claims 1-13. A process for producing ethylene comprising:
(i) Conducing a dehydrogenation of ethane to produce a process gas containing at least ethane, ethylene and compounds having a lower boiling point than ethane and ethylene;
(ii) Preparing a separation input stream from at least a part of the process gas and subjecting the separation input stream to a low-temperature separation unit (6) in which the 
(iii) Subjecting at least a part of the condensate(s) to a low-temperature rectification column contained in the low-temperature separation unit (6) to obtain a gaseous first fraction and a liquid second fraction, wherein the gaseous first fraction contains at least the ethane and the ethylene in a lower proportion than in the separation input and the compounds having a lower boiling point than ethane and ethylene in a higher proportion than in the separation input; and 
(iv) Subjecting at least a portion of the gaseous first fraction to a pressure swing adsorption (7) thereby obtaining a third fraction containing predominantly or exclusively ethylene and ethane and a fourth fraction containing predominantly or exclusively methane and carbon monoxide, is considered novel.
A closest prior art to Mitkidis et al. (US 2017/0113983 A1) disclose a process for the oxidative dehydrogenation of ethane to ethylene, comprising (i) a reaction step which comprises Subjecting a gas stream comprising ethane and air to ethane oxidative dehydrogenation conditions resulting in a gas stream comprising nitrogen, ethane and ethylene; (ii) a sorption step which comprises contacting the gas stream comprising nitrogen, ethane and ethylene resulting
from the reaction step with a sorption agent which has an affinity for nitrogen which is lower than that for ethane which in turn is lower than that for ethylene, resulting in sorption of ethylene and ethane by the sorption agent and in a gas stream comprising nitrogen and optionally ethane; and (iii) a desorption step which comprises desorbing sorbed ethylene and ethane resulting in a gas stream comprising ethylene and ethane. But Mitkidis et al. fail to disclose to a low-temperature rectification step to obtain a gaseous first fraction and a liquid second fraction, and 
Other pertinent prior art to Ramachandran et al. (US 5,744,687) discloses a process for the recovery of alkene selected from ethylene, propylene and mixtures of these from a cracked
hydrocarbon stream comprising the steps: (a) separating a gaseous stream from the cracked hydrocarbon stream; (b) cooling the gaseous stream, thereby producing a condensed hydrocarbon stream and a gas stream comprised predominantly of hydrogen and methane and containing small amounts of alkene and alkane selected from ethane, propane and mixtures of these; (c) subjecting said gas stream to adsorption at a temperature above about 50° C. in an adsorption vessel containing an adsorbent which selectively adsorbs alkenes, thereby producing a nonadsorbed hydrogen- and alkane enriched component and an adsorbed alkene-enriched
component; and (d) desorbing said alkene-enriched component from said adsorbent by reducing the pressure in said adsorption vessel, by raising the temperature in said adsorption vessel or by reducing the pressure and raising the temperature in said adsorption vessel.  But Ramachandran et al. fail to disclose to an ethane dehydrogenation reaction and fail to discloses a product separation of a low-temperature rectification step to obtain a gaseous first fraction and a liquid second fraction, and subsequent step of subjecting at least a portion of the gaseous first fraction to a pressure swing adsorption (7) thereby obtaining a third fraction containing predominantly or exclusively ethylene and ethane and a fourth fraction containing predominantly or exclusively methane and carbon monoxide as recited.
Mitariten et al. (US 5,457,256) discloses a process for the catalytic dehydrogenation of a feedstream comprising C2+ paraffins said process comprising the following steps: (a) admixing said feedstream with a recycle hydrogen stream to form a reactor feedstream and passing said reactor feed stream to a dehydrogenation reactor to produce a reactor effluent stream comprising hydrogen, methane, and C2+ olefins; (b) compressing and drying said reactor effluent stream to produce a dry reactor effluent stream and passing said dry reactor effluent stream to a cold box to reduce the temperature of the dry reactor effluent stream to a liquefaction temperature in order to liquefy at least a portion of said dry reactor effluent stream to provide a liquid product stream comprising C2 + hydrocarbons and a light gas stream comprising hydrogen and methane; and (c) passing the light gas stream at an adsorption pressure to a pressure swing adsorption zone containing an adsorbent selective for the adsorption of methane to produce the recycle hydrogen stream as an adsorption effluent being essentially free of methane and a net hydrogen stream as a desorption effluent being enriched in methane, and withdrawing said net hydrogen stream, whereby a buildup of methane in the recycle hydrogen stream is minimized.  But Mitariten et al. fail to disclose to a low-temperature rectification step to obtain a gaseous first fraction and a liquid second fraction, and subsequent step of subjecting at least a portion of the gaseous first fraction to a pressure swing adsorption (7) thereby obtaining a third fraction containing predominantly or exclusively ethylene and ethane and a fourth fraction containing predominantly or exclusively methane and carbon monoxide as recited.
Other pertinent prior art to Palo et al. (US 9,776,935 B2) discloses a method for producing an alkene by dehydrogenation of a corresponding alkane to the alkene, comprising the steps of: (i) providing a hydrocarbon source comprising at least one alkane; (ii) dehydrogenating the hydrocarbon source in the presence of a dehydrogenation catalyst to form a reaction mixture Palo et al. fail to disclose to a low-temperature rectification step to obtain a gaseous first fraction and a liquid second fraction, and subsequent step of subjecting at least a portion of the gaseous first fraction to a pressure swing adsorption (7) thereby obtaining a third fraction containing predominantly or exclusively ethylene and ethane and a fourth fraction containing predominantly or exclusively methane and carbon monoxide as recited.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNGSUL JEONG whose telephone number is (571)270-1494.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772